FILED
                            NOT FOR PUBLICATION                             OCT 05 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


In re: EDWARD NEGRETE, Jr.,                      No. 14-60056

          Debtor.                                BAP No. 13-1557
______________________________

EDWARD NEGRETE, Jr.,                             MEMORANDUM*

              Appellant,

 v.

CITIZENS STATE BANK,

              Appellee.


                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
            Pappas, Kirscher, and Taylor, Bankruptcy Judges, Presiding

                           Submitted September 27, 2016 **

Before:      TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chapter 7 debtor Edward Negrete, Jr. appeals pro se from a judgment of the

Bankruptcy Appellate Panel (“BAP”) affirming the bankruptcy court’s orders

denying his motion for contempt and his motion for reconsideration under Fed. R.

Civ. P. 59(e). We have jurisdiction under 28 U.S.C. § 158(d). We review de novo

BAP decisions, and apply the same standard of review that the BAP applied to the

bankruptcy court’s ruling. Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d

1088, 1090 (9th Cir. 2009). We affirm.

      The bankruptcy court did not abuse its discretion in denying Negrete’s

motion for contempt because Negrete failed to demonstrate that Citizens State

Bank violated a court order. See In re Icenhower, 755 F.3d 1130, 1139 (9th Cir.

2014) (“A party may be held in civil contempt only if it violated a specific and

definite order of the court” (citations and internal quotation marks omitted)).

      The bankruptcy court did not abuse its discretion in denying Negrete’s

motion under Rule 59(e) because Negrete failed to demonstrate any basis for relief.

See Fed. R. Bankr. P. 9023 (making Fed. R. Civ. P. 59 applicable to bankruptcy

cases); Zimmerman v. City of Oakland, 255 F.3d 734, 740 (9th Cir. 2001)

(discussing factors for granting a motion for reconsideration under Fed. R. Civ. P.

59(e)).

      AFFIRMED.


                                          2                                       14-60056